Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4 January 2022.  These drawings are acceptable.

Specification
The amendments to the specification filed 4 January 2022 have not been entered because they does not conform to 37 CFR 1.121(b)(1)(ii) because: markings do not show all changes relative to the previous version of paragraph 0064.
The amendment filed 22 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to P. 0080 that FIG. 14 shows a top panel 62 having an undulating shape such that the pins or fingers can fit within local at least one concave portion 21 of the top panel 62 is not supported by the original disclosure.  It is clear from figure 14 and 14A that the top panel 62 is solid and does not have any concave portion that pins or fingers can fit within.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morand (US 20120091295) further in view of Dunn (US 20160083182).
Claim 27:  Morand discloses a cassette 12 (film-dispensing cassette) for some waste disposal device, comprising a body configured to be removably coupled to some housing of some waste disposal device, the body defining: a central opening 21 (central passage); a liner cavity for containing some supply of liner film, said liner cavity extending around said central opening 21 (central passage), the liner cavity defined by: an inner annular wall 20A (inner cavity wall) defining a periphery of the central opening 21 (central passage) on one side and an inner surface of the liner cavity on an opposite 
Morand discloses the claimed invention except for said liner cavity having a cross-sectional geometry that varies around a perimeter of said body at least at two different points and the opening having a variable width along the perimeter of the body.
Dunn teaches a cassette 10 having an inner wall 21, bottom wall 23, and outer wall 24 which collectively form a channel into which a pack 52 of pleated flexible tubing 50 can be received, wherein the outer wall 24 has bosses 34 extending axially lengthwise over the entire height of the outer wall 24, the bosses 34 are arranged symmetrically, and the bosses 34 can be used to secure and/or grab onto the cassette 10, secure it in a preferred position, and position the cassette 10 at a predetermined height (see fig. 1, 2, 20, 21 and P. 0054-0055).

The combination results in the liner cavity having a cross-sectional geometry that varies around a perimeter of said body at least at two different points, at a boss 34 and away from a boss 34, and the opening having a variable width along the perimeter of the body.

Response to Arguments
The drawing objections in paragraph 5 of office action dated 4 October 2021 are withdrawn in light of the amended disclosure filed 4 January 2022.
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that a POSITA considering Morand as a whole would not made the alleged modification as Morand’s cassettes 12 by themselves are shaped to provide proper locating means with their respective sides such that a POSITA looking to Morand would have understood the Morand’s cassette 12 to have no issue with being proper located and is not something a POSITA would have considered to fix, the Examiner initially responds that applicant’s argument has not touched on all aspects of the provided motivation.  Applicant has not argued against the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736